DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the preliminary amendment filed on 12/02/2020. As directed by the amendment: claims 1-10 have been amended.  Thus, claims 1-10 are presently pending in this application. 
Claim Objections
The claims are objected to because of the following informalities:
The interchangeable use of “said” and “the”, the applicant should choose only one or the other, for example changing all instance of “said” with “the”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claims include: “means of heat generation and/or transmission” in claims 1 and 5 and “means of respective warming up or cooling down” in claim 1. 
In regards to means of heat generation and/or transmission, this claim limitation invokes 112(f) as it uses the term means is modified by functional language “heat generation and/or transmission” and is not further modified by sufficient structure. For the purpose of prior art examination this limitation will be interpreted as a “Peltier cells device”, “thermally conduction element” or “an electric generator”, see pg. 7 ll 15-20 and pg. 8 ll 1-12 of applicant’s specification. 
In regards to “means of respective warming up or cooling down”, this claim limitation invokes 112(f) as it uses the term means is modified by functional language “respective warming up or cooling down” and is not further modified by sufficient structure. For the purpose of prior art examination this limitation will be interpreted as a “cooling system”, or “heating system”, see pg. 7 ll 15-20 and pg. 8 ll 1-12 of applicant’s specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-9 is rejected under 35 U.S.C. 103 as being unpatentable over Truosolo (EP 2851015 A1), herein referenced to as “Truosolo” in view of Strauss et al (US 20120330348 A1), herein referenced to as “Strauss” and Mathis et al (US 10390838 B1), herein referenced to as “Mathis”.
In regards to claim 1, Truosolo discloses: An endoprosthesis 150 (see Figs. 12-15, [0029]) for a total vascular exclusion of the liver 120 (see Figs. 1-2, [0020]) in surgical operations like major hepatectomy (see [0021]) and in hepatic trauma (see [0021]) with relevant venous damage, the endoprosthesis 150 comprising: - an endovenous catheter 130 (see Figs. 14-15, [0031]), having the shape of a cylinder extended longitudinally (see Figs. 14-15, is a cylinder in the longitudinal direction of the catheter), and being flexible (see [0031], flexible material) in the transversal direction in order to be inserted preferably from the femoral vein or saphena vein 114 (see Fig. 6, [0022], femoral or saphena vein) , and directed to the inferior caval vein 102 (see Fig. 6 [0022], inferior caval vein); said endovenous catheter 130 having a diameter in the order of the inner diameter of the same femoral vein or saphena vein (see [0022], diameter in the order… or saphena vein 114); - a self-expanding sheet 131 (see Figs. 14-15, [0031]) rolled around itself and fixed at the distal part distal end of 130 of said endovenous catheter 130, said sheet 131 a shape memory alloy (see [0039], elastic material having a memory of shape), the sheet having two states: a first state having a shape rolled around itself (see Fig. 14) and associated to a first temperature T1 (see [0039], function of specific temperature) and a second (see Fig. 15) and associated with a second temperature T2 (see [0039], function of specific temperature); under control of an operator, the endovenous catheter 130 is firstly installed by insertion from the femoral vein or saphena vein directed to the caval vein (see claim 1), with the self-expanding sheet placed in the caval 4STZ-114-Utract of the upper hepatic veins (see claim 1); then, said mechanism of radial expansion of said self- expanding sheet is activated so that the lateral walls bond (see claim 1) and close the holes connecting the upper hepatic veins 113 to the inferior caval vein 102 (see claim 1); therefore, the device permits the blood to flow inside the same self-expanding sheet preventing at the same time a return of blood to the liver (see claim 1); in such a way, with a simultaneous Pringle maneuver that stops the blood going to the liver, a total vascular exclusion of the liver is achieved (see claim 1). Truosolo does not explicitly teach: a first state called martensite, and a second state called austenite with T2 being equal to the standard temperature of the human body and T1 < T2 - said endoprosthesis comprises means of heat generation and/or transmission between said endovenous catheter and said self-expanding sheet, and means of respective warming up or cooling down of said sheet; at said second temperature T2, the self-expanding sheet changes its shape and achieves automatically an expanded shape to match the surface of the caval vein, thereby maintaining the function of blood flowing back to the heart; at said first temperature T1, the self-expanding sheet changes its shape and achieves automatically a shape rolled around itself to facilitate its reinsertion into a distal part of said endovenous catheter. 
However, Strauss in a similar field of invention teaches an embolic implant and its method of use and a sheet 36 made of shape memory alloy (see [0043]), a first state (see [0080], Martensite) associated with a first temperature (22 degrees Celsius to 25 degrees Celsius) and a second state (see [0080], Austenite) with a second temperature body temperature (see [0080]). Strauss further teaches: a first state called martensite (see [0080]) and a second state called austenite (see [0080]) with T2 (see [0080]) being equal to the standard temperature of the human body T2 is body temperature (see [0080]) and T1 < T2 (see [0080]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truosolo to incorporate the teachings of Strauss and have a first state associated with Martensite and a second state associated austenite and wherein the second temperature is equal to the standard temperature of the human body. Motivation for such can be found in Strauss as the device will remain flexible before and during insertion until deployment (see [0080]) due to the device requiring to reach body temperature before stiffening. 
The combination of Truosolo and Strauss does not explicitly teach: said endoprosthesis comprises means of heat generation and/or transmission between said endovenous catheter and said self-expanding sheet, and means of respective warming up or cooling down of said sheet; at said second temperature T2, the self-expanding sheet changes its shape and achieves automatically an expanded shape to match the surface of the caval vein, thereby maintaining the function of blood flowing back to the heart; at said first temperature T1, the self-expanding sheet changes its shape and achieves automatically a shape rolled around itself to facilitate its reinsertion into a distal part of said endovenous catheter.
However, Mathis in a similar field of invention teaches an endovenous catheter 402 (see Fig. 7) and an implant made of nitinol 100A (see Fig. 7, col. 3, ll 48-50, analogous to the self-expanding sheet) with a martensite state and an austenite state (see col. 17, ll 4-27). Mathis further teaches a means of heat generation and/or transmission thin tube full of saline (see col. 17, ll 4-27, a cooling tube of saline meets the 112(f) definition as a thermally conductive element) between said endovenous catheter 402 and implant 100A, and means of respective warming up or cooling down of said sheet cooling system/temporary cooling (see col. 17, ll 4-27, meets the 112f definition of a cooling system as it includes several elements in combination that keeps the device cold). 
(see col. 17, ll 4-27). 
The language, "at said second temperature T2, the self-expanding sheet changes its shape and achieves automatically an expanded shape to match the surface of the caval vein, thereby maintaining the function of blood flowing back to the heart; at said first temperature T1, the self-expanding sheet changes its shape and achieves automatically a shape rolled around itself to facilitate its reinsertion into a distal part of said endovenous catheter" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Truosolo, Strauss, and Mathis meets the structural limitations of the claim, and is capable of such as the sheet of Truosolo modified by Strauss to include nitinol and the two states will at the first state be a rolled shape to allow easier reinsertion and delivery and at the second temperature will be expanded and in its expanded form it would match the surface the vein as it is a rolled sheet, therefore will be capable of filling a roughly cylindrical lumen of a vein. 
In regards to claim 2, the combination of Truosolo, Strauss, and Mathis teaches: the endoprosthesis according to claim 1, see 103 rejection above. Truosolo further discloses: wherein: - said self-expanding sheet 131 has a triangular or squared shape (see [0031], triangular or square shaped); and is connected and rolled up on a cylindrical container 132 (see Figs. 14-15, [0032]) having an elastic sheath (see [0040], elastic material), and the self-expanding sheet 131 is placed at the distal part distal end of 130 of said endovenous catheter 130; said cylindrical container 132 is connected to a supporting 134 having flexible metallic wires 134 (see Figs. 14-15, [0031]), extending all along the length to the proximal part of said catheter 130 (see [0031]-[0032], 134 is on the longitudinal axis of 130) where it is connected to a control wheel 133 (see Figs. 14-15, [0032]) of the translation; the supporting element 134 with the self-expanding sheet 131 at its end, is free to translate forward and backward in respect to the cylindrical container 132 (see [0032], is free to translate forward and back inside 132); - said endoprosthesis 150 includes a mechanism of forward or backward translation 170 (see Figs. 12-15,[0033]) of said sheet 131 in respect to said cylindrical container 132, that is activated by said control wheel 133: a rotary motion in one sense - clockwise or counter clockwise (see [0033], clockwise or counter clockwise) - causes the sheet 131 to move forward outside said cylindrical container 132 (see [0032]) with a progressive unrolling of the sheet 131 (see [0033]) and therefore the expansion of said radial surface (see [0033], radial surface); after the rolling of the sheet 131 around itself (see [0033]), and therefore the compression of its radial surface (see [0033], compression of radial surface), a rotary motion of the wheel in the opposite sense - counter clockwise or clockwise - causes the sheet 131 to move backward inside said cylindrical container 132 (see [0033], move backward into 132).  Truosolo does not disclose: the elastic sheath made of a material having high thermal insulation.
However, Strauss further teaches: the elastic sheath 204 made of a material having a high thermal insulation (see [0085], insulation provided by guide catheter tube).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truosolo to incorporate the teachings of Strauss and have the elastic sheath made of a material having a high thermal insulation. This is due to insulation material is common in the art (see [0085], Strauss), thus it would be obvious to combine. See in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (2100). 
In regards to claim 5, the combination of Truosolo, Strauss, and Mathis teaches: the endoprosthesis according to claim 1, see 103 rejection above. Truosolo does not explicitly teach: the 
However, Strauss further teaches: are covered by a material having a high thermal insulation in respect to the outside (see [0085], insulation provided by guide catheter tube) the decrease or increase of the temperature in the sheet, and the transmission of cold or heat inside the endovenous catheter, do not cause a decrease or increase of the local temperature, inside the anatomical structures of the patient, and therefore do not affect or interfere with the normal physiological functions of the same patient (see [0085], to shield the body from the heat). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truosolo to incorporate the teachings of Strauss and have the components of the endoprosthesis to be covered with a material having a high thermal insulation. Motivation for such can be found in Strauss, as it is generally beneficial to shield the body from heat (see [0085]).
The language, " do not cause a decrease or increase of the local temperature, inside the anatomical structures of the patient, and therefore do not affect or interfere with the normal physiological functions of the same patient" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Truosolo, Strauss, and Mathis meets the structural limitations of the claim, and when the 
In regards to claim 6, the combination of Truosolo, Strauss, and Mathis teaches: the endoprosthesis according to claim 1, see 103 rejection above. Truosolo further discloses: said self-expanding sheet 131 includes a distal end (distal end of 131) having a landmark composed of a radiopaque material (see [0035], at the distal end), so that the same landmark results to be visible on images coming from a CT-scan (see [0036]), computed tomography, and said endovenous catheter 130 can be guided in real time to its final position in the hepatic tract of the inferior caval vein (see [0036]).
In regards to claim 7, the combination of Truosolo, Strauss, and Mathis teaches: the endoprosthesis according to claim 1, see 103 rejection above. Truosolo further discloses: the outer surface of said endovenous catheter 130 presents a millimetric scale continuously visible to the operator of intervention (see [0037], millimetric scale), so that, for a specific patient, starting from a CT-scan it is possible to detect the exact length of path that the endovenous catheter 130 should cover in order to reach the final position (see [0038], final position), and the millimetric scale permits the operator to understand exactly at any time where it is placed the endovenous catheter in respect to the expected final position (see [0038], final position).   
In regards to claim 8, the combination of Truosolo, Strauss, and Mathis teaches: the endoprosthesis according to claim 1, see 103 rejection above. Truosolo further discloses: wherein said self-expanding sheet 131 is elastic (see [0039]) and adapts itself perfectly to an irregular profile of the inner walls of the inferior caval vein (see [0040], adapting perfectly to an irregular profile), and to possible protrusions and7STZ-114-U concavities existing in the points of connection of the upper hepatic veins in the same inferior caval vein (see [0040]).
130 is composed of modular and interchangeable parts having different sizes and extensions (see [0041]), with said self-expanding sheet 131 having different sizes and extensions (see [0041]), either in the initial position and in the expanded position (see [0041]), so that the endoprosthesis 150 can be adapted and results to be as the most appropriate as possible, in respect to a specific circulatory system and anatomy of the specific patient, and can be used as an endovenous bypass in the most effective, appropriate and safe possible way (see [0042]).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Truosolo in view of Strauss and Mathis as applied to claim 1 above, and further in view of Vrba et al (US 20190069949 A1), herein referenced to as “Vrba”.
In regards to claim 3, the combination of Truosolo, Strauss, and Mathis teaches: the endoprosthesis according to claim 1, see 103 rejection above. The combination of Truosolo, Strauss, and Mathis does not explicitly teach: said means of heat generation and/or transmission include a cooling system for said self-expanding sheet based on the Peltier effect, the cooling5STZ-114-U system comprising: a Peltier cells device having heat dissipation fins, a power supplied by a battery; a thermally conductive element placed along said endovenous catheter that connects said Peltier cells device to a heat exchanger placed in thermal contact with said self- expandable sheet, so that the cooling system can be activated causing a decrease of the temperature in the sheet, reaching the temperature T1, and the sheet changes its shape and achieves automatically the shape rolled around itself, facilitating its reinsertion into the distal part of said endovenous catheter.
However, Vrba in a similar field of invention teaches a catheter inserted into the hepatic artery (see [00321]), with an endovenous catheter (the catheter, see [0321]) with a means of heat generation and/or transmission thermoelectrics (see [0321], used for cooling with Peltier effect, therefore meets the 112(f) definition of a cooling system). Vrba further teaches: include a cooling system (see [0321], the thermoelectrics), a peltier cells device (thermoelectrics device uses Peltier effect, hence are peltier cells device) having heat dissipation fins (see [0321], fins), a power supplied by a battery (see [0321], a current is driven, therefore a battery is required, and external power sources, i.e. batteries are disclosed in [0287]), a thermally conductive material conductors (see [0321]) placed along said endovenous catheter (see [0321], on the catheter), that connects said peltier cells device (peltier celsl device) to a heat exchanger junction (see [0321], the junction is a site of heat exchange, hence a heat exchanger). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Truosolo, Strauss, and Mathis to incorporate the teachings of Vrba and have an endoprosthesis with a cooling system, a peltier cells device having heat dissipation fins, a power supplied by a battery, and a thermally conductive material placed along said endovenous catheter. Motivation for such can be found in Vrba as fins on a Peltier device improves the efficiency of the Peltier devices and the cooling also can increase the temperature differential at the site of cooling to increase heat conduction (see [0321]).
The combination of Truosolo, Strauss, Mathis, and Vrba further teaches: a heat exchanger placed in thermal contact junction (Vrba) with the self-expandable sheet 131 (Truosolo, the modification teaches this as the junction exists at the ends of the thermally conductive material, which would the distal end of the catheter, where the self-expandable sheet is). 
The language, "so that the cooling system can be activated causing a decrease of the temperature in the sheet, reaching the temperature T1, and the sheet changes its shape and achieves automatically the shape rolled around itself, facilitating its reinsertion into the distal part of said endovenous catheter," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be 
In regards to claim 10, the combination of Truosolo, Strauss, and Mathis teaches: the endoprosthesis according to claim 1, see 103 rejection above. Strauss further teaches: said self-expanding sheet 36 is formed from a nickel-titanium alloy nitinol (see [0080]). The combination of Truosolo, Strauss, and Mathis does not explicitly teach: is covered by stretched polytetrafluoroethylene. 
However, Vrba in a similar field of invention teaches an implant and leads (see [0455]) for use in hepatic arteries. Vrba further teaches: covering with stretched polytetrafluoroethylene (see [0455], PTFE). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Truosolo, Strauss, and Mathis to incorporate the teachings of Vrba and have a self-expanding sheet covered with stretched polytetrafluoroethylene. Motivation for such can be found in Vrba as PTFE is an insulating material and this would protect the body from excessive heating or cooling from contact from the self-expanding sheet (see [0455]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Truosolo in view of Strauss and Mathis as applied to claim 1 above, and further in view of Braun et al (US 20120022572 A1), herein referenced to as “Braun”. 
In regards to claim 4, the combination of Truosolo, Strauss, and Mathis teaches: the endoprosthesis according to claim 1, see 103 rejection above. The combination of Truosolo, Strauss, and Mathis does not explicitly teach: said means of heat generation and/or transmission includes a warming 2, and the sheet changes its shape and achieves automatically the expanded shape, adapting itself perfectly to the surface of the caval vein, maintaining therefore the function of blood flowing back to the heart.
However, Braun in a similar field of invention teaches an occlusive device 10 (see Fig. 1) with a catheter 20 (see Fig. 1), self-expanding sheet 32, 34 (see Fig. 1), a means of heat generation and/or transmission external energy Ohmic ([0105], heat generation is part of heating system, therefore meets the 112(f) interpretation). Braun further teaches: includes a warming system (see [0105], external energy imparted to generate the desired expansion) for said self-expanding sheet 32, 34 based on the Joule effect (heating of sheet), in turn comprising: an electric generator power electricity (see [0105], is formed by transforming energy to electrical energy, hence an electric generator power) supplied by a battery external energy (see [0105], external energy is a source of power, a battery outside the system); a thermally conductive element wires (see [0105]) placed along said endovenous catheter 20 that connects said electric generator to an a heat exchanger terminal of wires (see [0105], the terminals of the wires impart the heat to self-expandable sheet) placed in thermal contact with said self-expandable sheet 32, 34. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Truosolo, Strauss, and Mathis to incorporate the teachings of Braun and have an endoprosthesis with a warming system for said self-expanding sheet based on the Joule effect, in turn comprising: an electric generator power supplied by a battery; a thermally conductive element placed along said endovenous catheter that connects said electric (see [0105]). 
The language, "the warming system can be activated causing an increase of the temperature in the sheet, reaching the temperature T2, and the sheet changes its shape and achieves automatically the expanded shape, adapting itself perfectly to the surface of the caval vein, maintaining therefore the function of blood flowing back to the heart" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Truosolo, Strauss, Mathis and Braun meets the structural limitations of the claim, and is capable of having the wires be heated to increase the temperature of the sheet such that it changes its shape to the expanded shape, and this would then cause it to push against and morph to the surface to the caval vein blocking blood flow to the liver, while still maintaining blood flow back to the heart as the sheet has longitudinal gaps to allow for blood flood in the caval vein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771